984 A.2d 871 (2009)
411 Md. 662
Andrew HEIGHT
v.
STATE of Maryland.
No. 146, September Term, 2009.
Court of Appeals of Maryland.
December 11, 2009.
Michael R. Malloy, Asst. Public Defender (Elizabeth L. Julian, Acting Public Defender), for Petitioner.
Susannah E. Prucka, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen.), for Respondent.
Submitted before BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.
PER CURIAM ORDER.
The Court having considered and granted the petition for a writ of certiorari in the above entitled case, it is this 11th day of December, 2009,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, summarily vacated, and the case is remanded to that Court for reconsideration in light of Wright v. State, 411 Md. 503, 983 A.2d 519 (2009). Costs in this Court to be paid by the Respondent, and costs in the Court of Special Appeals to abide the result.